DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 objected to because of the following informalities:  Claim 1 recites “frequency detuning” in line 10.  However, it appears that this limitation was written by accident instead of “frequency detuning impairment” i.e. as previously disclosed. Appropriate correction is required.

Claim 3 objected to because of the following informalities:  Claim 3 recites “frequency detuning” twice in lines 3 and 4.  However, it appears that this limitation was written by accident instead of “frequency detuning impairment” i.e. as previously disclosed. Appropriate correction is required.

Claim 4 objected to because of the following informalities:  Claim 4 recites “frequency detuning” in line 4.  However, it appears that this limitation was written by accident instead of “frequency detuning impairment” i.e. as previously disclosed. Appropriate correction is required.

Claim 5 objected to because of the following informalities: Claim 5 recites “frequency detuning” in lines 2-3.  However, it appears that this limitation was written by accident impairment” i.e. as previously disclosed. Appropriate correction is required.

Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 recites the limitation "the end of the last data transmission and the next activation of the optical source" in lines 2-3.  However, there is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 

Claim 15 is directed to “A computer program product”. However, a recent case from the Patent Trial and Appeal Board (PTAB), Ex parte Doyle, found that in order to claim a computer program product the application must exclude a transitory signal as part of the invention so as to not ran afoul of Ex parte Nuijten, a 2007 Federal Circuit case. As expressed in Nuijten a “signal” does not fit within one of the four statutory categories of subject matter (processes, machines, manufactures and compositions of matter). As a practice tip from Mewherter, if software is claimed as a “product” instead of a “process,” then the claims must be written to include only “non-transitory” components. Another practice tip from Mewherter: Labeling the components merely “physical” or “tangible” is not good enough to overcome a presumption “that those of ordinary skill in the art would understand the claim term ‘machine-readable storage medium’ would include signals per se.”  A claim directed to a computer program product may be amended to include the term “non-transitory” in order to avoid this rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 15 rejected under 35 U.S.C. 103 as being unpatentable over Everage et al (US Pat 6078599) in view of Gazzetta et al (US Pat 6804466).


Regarding Claim 1, Everage discloses a method for transmitting a burst in an optical source, the method comprising: 
obtaining characteristics of a frequency detuning impairment occurring in the transmission of the optical source when switching from a non-transmission to a burst transmission (Fig 4, Fig 5, where a system 30 obtains characteristics of a frequency detuning impairment (e.g. chirp) (step 54) occurring in a transmission of an optical source 32 when switching from a non-transmission to a burst transmission (step 50)); and 
transmitting a burst based on the characteristics of the frequency detuning impairment (Fig 4, Fig 5, where the system 30 transmits a burst (i.e. a burst of pulses) 
wherein the obtaining the characteristics of the frequency detuning impairment comprises obtaining an estimate of the frequency detuning impairment (Fig 4, Fig 5, where the system 30 obtains the characteristics of the frequency detuning impairment (e.g. chirp) (step 54) and comprises obtaining an estimate of the frequency detuning impairment (e.g. chirp) (step 54)), and the transmitting a burst comprises processing an optical signal carrying the burst to compensate for the frequency detuning impairment based on the estimate of the frequency detuning (Fig 4, Fig 5, where the system 30 transmits a burst (i.e. a burst of pulses) (i.e. after a wavelength adjustment) (step 56) and comprises processing an optical signal carrying the burst (i.e. a burst of pulses) to compensate for the frequency detuning impairment (e.g. chirp) based on the estimate of the frequency detuning impairment (e.g. chirp) (step 56)).  
Everage fails to explicitly disclose the burst of pulses being data in an optical distribution network. 
However, Gazzetta discloses 
a burst of pulses being data in an optical distribution network (Fig 3, where a transmitter 1 transmits a burst of pulses that is data (e.g. B1) (as shown in Fig 2) in a one-to-one network and where the one-to-one network is an optical distribution network because it distributes optical signals from a transmitter 1 to a receiver 2). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the system 30 as described in Everage, with the teachings of the burst of pulses as described in Gazzetta. The motivation being is that as shown a transmitter 1 can 

Regarding Claim 2, Everage as modified by Gazzetta also discloses the method wherein the obtaining characteristics of the frequency detuning impairment comprises obtaining data related to a duration of the frequency detuning impairment (Everage Fig 4, Fig 5, Fig 6, where the system 30 obtains characteristics of the frequency detuning impairment (e.g. chirp) (step 54) and comprises obtaining data related to a duration of the frequency detuning impairment (e.g. chirp) (step 64) (this is because a number of pulses in a burst that constitute a chirp is determined and each pulse has a duration)).  
  
Regarding Claim 15, Everage as modified by Gazzetta also discloses a computer program product comprising computer program code tangibly embodied in a computer . 

Claims 3-4 and 6 rejected under 35 U.S.C. 103 as being unpatentable over Everage et al (US Pat 6078599) in view of Gazzetta et al (US Pat 6804466) in further view of Albrecht et al (US Pat 6735225).

Regarding Claim 3, Everage as modified by Gazzetta fails to explicitly disclose the method wherein the duration of the frequency detuning impairment comprises successive first and second durations, wherein the first duration correspond to a peak in the frequency detuning, and the second duration corresponds to a decay of the frequency detuning.
However, Albrecht discloses 
a duration of a frequency detuning impairment comprises successive first and second durations, wherein the first duration correspond to a peak in the frequency detuning, and the second duration corresponds to a decay of the frequency detuning (Fig 2c, col 10 lines 24-45 where a duration of a frequency detuning impairment (e.g. chirp) comprises successive first and second durations, where the first duration correspond to a peak in the frequency detuning impairment (e.g. chirp), and the second duration corresponds to a decay of the frequency detuning impairment (e.g. chirp)).  

 
Regarding Claim 4, Everage as modified by Gazzetta and Albrecht also discloses the method wherein the transmitting data based on the characteristics of the frequency detuning impairment comprises: transmitting data with a time shift, wherein the time shift is based on a duration of the frequency detuning impairment during which the frequency detuning is above a predetermined threshold (Albrecht Fig 2c, col 10 lines 24-45 where a system transmits data (e.g. a burst of pulses) based on characteristics of 
	
Regarding Claim 6, Everage as modified by Gazzetta and Albrecht also discloses wherein the time shift is based on a based on an estimate of a duration between the end of the last data transmission and the next activation of the optical source (Albrecht Fig 2c, col 10 lines 24-45 where the time shift (e.g. between t1 and t2) is based on an estimate of a duration between an end of a last data transmission (e.g. a first burst of pulses) and a next activation (e.g. a second burst of pulses) of an optical source (e.g. a KrF laser)).   

Claims 13-14 rejected under 35 U.S.C. 103 as being unpatentable over Everage et al (US Pat 6078599) in view of Gazzetta et al (US Pat 6804466) in further view of Sugawara et al (US Pub 20090080888).

Regarding Claim 13, Everage as modified by Gazzetta also discloses an apparatus, the apparatus comprising a processor, a memory operatively coupled to the processor, and, wherein the apparatus is configured to perform a method according to claim 1 (Everage Fig 4, Fig 5, where the system 30 has an apparatus (e.g. 32, 42), the apparatus (e.g. 32, 42) comprises a processor, a memory operatively coupled to the processor, and where the apparatus (e.g. 32, 42)  is configured to perform a method according to claim 1).  

	However, Sugawara discloses 
network interfaces to communicate in an optical distribution network (Fig 1, where an apparatus (e.g. 105) comprises network interfaces (e.g. 13, 104) to communicate in an optical distribution network (PON)).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the apparatus (e.g. 32, 42) as described in Everage as modified by Gazzetta, with the teachings of the apparatus (e.g. 105) as described in Sugawara. The motivation being is that as shown an apparatus (e.g. 105) can comprise network interfaces (e.g. 13, 104) to communicate in an optical distribution network (PON)  and one of ordinary skill in the art can implement this concept into the apparatus (e.g. 32, 42) as described in Everage as modified by Gazzetta and have the apparatus (e.g. 32, 42) comprise network interfaces (e.g. 13, 104) to communicate in an optical distribution network (PON) i.e. as an alternative so that the apparatus (e.g. 32, 42) can be used in a known PON for the purpose of increasing its usability and which modification is a simple implementation of a known concept of a known apparatus (e.g. 105) into another similar apparatus (e.g. 32, 42) for its improvement and for optimization and which modification yields predictable results.   

Regarding Claim 14, Everage as modified by Gazzetta and Sugawara also discloses an optical transceiver of an optical distribution network comprising the apparatus 
 
Allowable Subject Matter
Claims 5 and 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if they overcome the claim rejections under 112(b) and/or claim objections as described above.
 
Conclusion
The prior art relevant to the Applicant’s disclosure is the following:

Liao et al (US Pub 20160134079) and more specifically Fig 5.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIBSON J SANCHEZ whose telephone number is (571)272-0868.  The examiner can normally be reached on Mon-Fri 10:00-6:00.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DIBSON J SANCHEZ/Primary Examiner, Art Unit 2636